                                                                                                                                               ,,---,-·-:.;,;,;1--··~=- .·; -----   ·,·.-.'F..o.•,_-_,,cc·:·c--~---- -·
- - • - · --+--..:;·-   "·'r--•



                                              Case 1:19-cv-04821-LAP Document 58 Filed 01/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                            ..............................................................................................
                            M&R CAPITAL MANAGEMENT, INC.,

                                                                            Plaintiff,                                       Case No. I: 19-cv-04821 (LAP) (SLC)



                                                                  -against-

                            THE CURCHIN GROUP, LLC, ROBERT C.
                            FOURATT, CPA and RICHARD T. DIVER,

                                                                            Defendants.




                                                           (l'Kul 0Sl!il>] ORDER AUTHORIZING THE CURCHIN DEFENDANTS
                                                        TO DISCLOSE, PURSUANT TO IRC 7216, TAX RETURN INFORMATION
                                                            OF JOHN E. MALONEY AND DEFENDANT RICHARDT. DIVER

                                          The Court:

                                          (i) authorizes the Plaintiff, without further order of this Court, to demand from The

                            Curchin Group, LLC ("Curchin") and Robert C. Fouratt, CPA ("Fouratt" and collectively with

                            Curchin, the "Curchin Defendants") "tax return information" concerning John E. Maloney and

                            defendant Richard T. Diver, pursuant to 28 U.S.C. § 7216 and 26 C.F.R. 301.7216-2, for which

                            "tax return information" is defined by the IRS as "all the information tax return preparers obtain

                            from taxpayers or other sources in any form or manner that is used to prepare tax returns or is

                            obtained in connection with the preparation of returns.                                              It also includes all computations,

                            worksheets, and printouts preparers create; correspondence from IRS during the preparation,

                            filing and correction of returns; statistical compilations of tax return information; and tax return

                            preparation software registration information." (https://www.irs.gov/tax-professionals/section-

                            7216-frequently-asked-questions); and


                                                                                                                     I
                            NEWYORK/#$49832
          Case 1:19-cv-04821-LAP Document 58 Filed 01/14/20 Page 2 of 2




       (ii) orders the Curchin Defendants to disclose and produce during document discovery to

Plaintiff the tax return information of John E. Maloney and defendant Richard T. Diver in

response to document requests served by Plaintiff on the Curchin Defendants, which requests are

dated December 4, 2019, or in connection with any subsequent document request issued by

Plaintiff to the Curchin Defendants requesting "tax return information" of John E. Maloney and

defendant Richard T. Diver.



       SO ORDERED:



Dated: this   /5 ,h   0
                 day of
                        J      2020


                                                 HON. LORETTA A. PRESKA, U.S.D.J.




                                             2
NEWYORK/#549832
